      Case 4:20-cr-00455 Document 37-1 Filed on 04/15/21 in TXSD Page 1 of 2




UNITED STATES DISTRICT COURT                   ☆      SOUTHERN DISTRICT OF TEXAS
                                                          HOUSTON DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §              Criminal Action H-20-CR-00455
                                              §
ZHENGDONG CHENG                               §

                                              ORDER

       Pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A), the Court finds that the ends

of justice which will be served by allowing the defendant additional time in which to prepare this

case outweigh the best interest of the public and the defendant in a speedy trial. The Court’s basis

for said finding is that the failure to grant a continuance in this case would deny counsel for the

defendant the reasonable time necessary for effective preparation, taking into account the exercise

of due diligence. See 18 U.S.C. §3161(h)(8)(B)(iv).

       Accordingly, it is ordered that defendant’s unopposed motion for continuance (Dkt. _____)

is GRANTED and the time between the date of this Order and ____________20____ is excluded

from consideration under the Speedy Trial Act, 18 U.S.C. §3161(h). It is further ORDERED that

the scheduling order is amended as follows:


1.     Deadlines       Motions:                            ______________________________
                       Any motions filed must comply with the Local Rules for the Southern
                       District of Texas, in particular SDTX CrLR 12.2.

                       Response:                         ______________________________
                       If discovery is opposed, opposition must be filed immediately and
                       response(s) must comply with the Local Rules for the Southern District
                       of Texas, in particular SDTX CrLR 12.3.


                                                  1
     Case 4:20-cr-00455 Document 37-1 Filed on 04/15/21 in TXSD Page 2 of 2




       *Request(s) and objection(s) must be based on substance, not form.

2.     Motion hearing before Magistrate Judge _________ _________________ at 9:00 a.m.

3.     Docket call and Final Pretrial Conference:              _________________ at 8:30 a.m.

       *Proposed voir dire questions and jury instructions due at Docket Call/Final Pretrial
       Conference.
       **A courtesy copy must be made available to the Court if it exceeds 25 pages.

Parties must engage in timely plea negotiations. The FPTC date is NOT a date to secure a
plea agreement and review it with the defendant-client. The parties must be ready to enter a
plea of guilty or proceed to trial on announcement.

4.     Jury Selection:                                       ____________________ at 9:00 a.m.

5.     Estimate Trial Time: (6.0 – 7.0 hours/day)            ____________________ day(s)

6.     Motions for continuance must be filed at least three (3) business days prior to the date of
       the court setting and will be granted only at the Court’s discretion. Motions for continuance
       made on the day the matter is set will not be granted absent a showing of good cause.

7.     This Court’s criminal docket is extremely crowded, and for purposes of docket
       management this Court must be informed as to possible pre-trial disposition of cases on its
       docket. Therefore, pursuant to the Federal Rule of Criminal Procedure 11(e)(5) and the
       holding of the Fifth Circuit Court of Appeals in United States v. Ellis, 47 F.2d 863 (5th Cir.
       1977), any plea bargain or plea agreement entered into by the parties in this cause must be
       made known to the Court three (3) days before FPTC. No plea bargain agreement entered
       into after this date will be honored by the Court without good cause shown for the delay.

The defendant and his/her attorney must appear for the Court settings. Failure to appear may result
in additional charges being brought against the defendant.

Direct your questions about this schedule to Rhonda Hawkins, Case Manager, United States
District Court, 515 Rusk Street, Room 8613, Houston, Texas 77002, telephone (713) 250-5518.

       Signed on __________________________, at Houston, Texas.

                                                             ______________________________
                                                             United States District Judge


                                                 2
